Citation Nr: 1635821	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a video teleconference hearing before the Board in his January 2014 VA Form 9.  The hearing was scheduled in February 2016, but the Veteran did not attend.  In the April 2016 Board remand, the Board found the February 2016 hearing notices were sent to the wrong address.  Another hearing was scheduled in August 2016.  The Veteran failed to attend that hearing.  Two notices were sent to the Veteran in July 2016 regarding the hearing and were sent to the new address reflected on the June 2014 Report of General Information.  Neither was returned as undeliverable.  No good cause for failure to attend the hearing has been submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

After a review of the file, the Board finds there is sufficient evidence to trigger VA's duty to provide an examination or obtain a medical opinion prior to adjudicating this claim.

The objective medical evidence of record includes a July 2011 VA treatment record diagnosing the Veteran with psychotic disorder, not otherwise specified; an August 2011 VA treatment record reflecting a diagnostic impression of rule out psychotic disorder, not otherwise specified; and, another October 2011 VA treatment record diagnosing him as having adjustment disorder with mixed anxiety and depressed mood.  The Veteran contends in the August 2012 Notice of Disagreement that his psychiatric disorders are due to the stress from his service.  His Certificate of Discharge (DD-214) indicates that he was discharged due to "failure to maintain acceptable standards of retention."

In light of the Veteran's present psychiatric diagnoses, together with his contention of his in-service stress causing his psychiatric conditions and his expeditious discharge, the Board finds a medical examination is necessary to determine whether there is a causal relationship between the Veteran's present psychiatric diagnoses and his service.

The Veteran's service personal records should also be obtained.  Those records may indicate the reason(s) behind his expeditious discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete of copy of the Veteran's service personnel records.  Any negative reply should be properly included in the claims file.

2.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

	a.  Identify/diagnose any psychiatric disability that presently exists or has existed during the pendency of the appeal.

	b.  For each psychiatric disability identified, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that: 

i.  the  disability had onset during service, 
ii.  manifested within one year of separation from service (if a psychoses is diagnosed), or 
iii. was otherwise etiologically related to his service.
  
The examiner must give consideration to the circumstances of the Veteran's discharge from service.  He or she must also address and consider his assertion that stress from his expedited discharge led to the development of his psychiatric disorder, and that he has been experiencing "mental problems" since that time.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




